Case 1:05-cr-00202-JGK Document 129-12 Filed 08/29/19 Page 1 of 5




                         Exhibit J
   Case 1:05-cr-00202-JGK Document 129-12 Filed 08/29/19 Page 2 of 5
Case: 1:13-cr-00063 Document //: 670-5 Filed: 10/15/18 Page 1 of 4 PagelD #:5926




                                EXHIBIT FIVE

            STASH HOUSE DEFENDANT SENTENCING CHART
  § 3553(a)(6) Comparison Charts: Sentencing and Bond Data for Stash House Defendants (10-12-18 version

                                                              Chart 1: Sentencing and Bond Data for Stash House Defendants
              General Information                                   Guideline Calculation         Govt.          Sentence               Sentence v. GL                         Behavior on Bond
                                                                                                  Rec.                                                                                                                   C
                                                                                                                                         Calculation
                                                                                                                                                                                                                        CD
                    Initial                                   Criminal Offertie GL     Role                   Sentence         Mos. Mos. Below % Below    Bond       Violations Min, No. of Nature of          Total Mos'.
Defendant           Target    . Case #          Judge         History Level Range • Enhancement               Imposed         Served Low End   Low End   DecisiOn     of Bond    Violations Violations Revoked on Bond '
                                                                                                                                                                                                                        P'.
                                                                                                                                                                                                                        CA:
Angel Olson         No        13-cr-476     Leinenweber,1     1       23    46-57      No         46-57     Time Served       24       22      48%       Granted    Yes                                  Yes  41
Mishon Washington   No        1 3-cr-476    Leinenweber..1    I       23    46-57      No         46        Time Served       13       33      72%       Granted    Yes         13                       Yes
                                                                                                                                                                                                                         6
Adonis Berry        No        1 3-cr-103    Gettleman. 1      1       23    46-57      No         46-57     Time Served       6 days   46      100%      Granted    Yes         2           2 technicals No   60
Randy Walker        No        1 3-cr-103    Gettleman, J      I       23    46-57      No         46-57     Tittle Served     6days    46      100%      Granted    No          0           N/A          No   66        C
Randy Paxton        No        13-cr-103     Gettleman.)       1       23    46-57      No         46-57     12 Mos + 1 day             34      74%       Granted                                         Yes            (-1
                                                                                                                                                                                                                        C....
Cornelius Paxton    Yes       13-cr-103     Gettleman, 1      1       27    70-87      Yes        70-87     15 Months                  55      79%       Granted                                         No
Matthew Webster     No        1 3-cr-103    Gettleman. 1      II      23    5 1-63     No                                                                                                                               C
                                                                                                  51-63     Time Served       6 days           100%      Granted                                         No             r-
Miguel Ledesma      No        1 3-c.r-476   Leinenweber.1     II      23    51-63      No         51-63     Time Served       30     21        41%       Granted                                         No             C
Demctriu Benitez    No        1 3-cr-476    Leinenweber.1                                                                                                                                                               C
                                                              II      23    5 1-63     No         51-63     Time Served       60     0         0%        Denied     N/A         N/A         N/A          N/A  N/A       •-,
                                                                                                                                                                                                                         a
David Cousins       Y es      1 2-cr-865 Feinennan, J         If      25    63-78      Denied     78-97     Time Served       28       35      55%       Granted    No         0           N/A         No       41       —



A . Washington      No        1 2-er-632 Castillo, .1         II      25    63-78      No         63        Time Served       31       32      5 1%      Granted    Yes        2           2 technicals No      39
                                                                                                                                                                                           1 arrest; 7
Paul Davis          Y es      I 3-cr-063    Ellis, .1         11      29    97-121     Yes (+4)   109       Time Served       29       68      70%       Granted    Yes         8          technicals No        37       CY
Paul Reding         No        1 3-cr-476    Leinenweber, J    Ill     23    57-71      No         57        1 2 Mos + I day   9 days   45      79%       Granted                                        No               -r
Decrie Stevens      No        13-cr-476     Leinenweher, .1   III     23    57-71      No         57-71     Time Served       58       (1      0%        Granted                                        No               Fr-
Kenneth Taylor      No        1 2-cr-632    Castillo. J       III     25    70-87      No         70-87     Time Served       50       20      29%       Granted                                        No               r--
                                                                                                                                                                                           violent                       H
                                                                                                                                                                                           arrest                        C
Jayvon Byrd         No        1 3-er-063 Ellis, J             111     25     70-87     No         87        51 Months         35**     19      27%       Granted    Yes                    (murder)     Yes              I—
Demetrius Wrotten   No        1 3-er-636 Durkin. J.           III     25     70-87     No         70-87     Time Served       30       40      57%       Granted    No                                  No
                                                                                                                                                                                           2 arrests; 3
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         a
Nolan Swain         No        1 3-cr-636 Durkin, J.           Ill     25     70-87     No         70-87     Time Served       9        61      87%       Granted    Yes         5          technicals   Yes     54        -r
                                                                                                                                                                                                                          A-
Leslie Mayfield     Yes       I 5-cr-497    Chang, 3          Ill     30     121-151   Yes (+2)   151       Time Served       114      7       6%        Denied                N/A                                       c.0
                                                                                                                                                                    N/A                    N/A         NiA      N/A       rt
Michael Cousins     No        1 2-er-865    Feinerman, J      IV      25     84-105    No         84-105    Time. Served      53       31      37%       Granted                                       No                 rs
David Flowers       No        1 1-cr-779    Coleman, J        IV      33     248-295   No         84        Time Served                                  Granted                                       No                r-
Jesus Corona        No        12-cr-511     Coleman. J        IV      23     70-87     No         70        <Time Served      65       20      24%       Granted                                       No
Thomas Jackson      Y es      1 3-cr-636    Durkin, J.        IV      29     121-151   Yes (+4)   121-151   Time Served       28       93      77%       Granted                                                         -P
                                                                                                                                                                                                       No

* These charts were prepared by Alison Siegler, James DuBray, anl students in the University of Chicago Law School's Federal Criminal Justice Clinic. The information on these chart=
was drawn from docket sheets, plea agreements, government and defense sentencing filings, Judgment & Commitment Orders, and conversations with counsel in the listed cases. An CD
earlier version of the first chart was submitted to Judge Feinerman and government counsel in U.S. v. David Cousins, 12-CR-865.                                                     CD
                                                                                                                                                                                                                                Case 1:05-cr-00202-JGK Document 129-12 Filed 08/29/19 Page 3 of 5




 * *Mr. Byrd spent 16 months in federal custody and 19 Months in state custody.                                                                                                                                          CO
                                                                                                                                                                                                                         IV




                                                                                                          Page I of 3
            General Information                              Guideline • Calculation             Govt.       Sentente.            Sentence v. GL                              Behavior on Bond
                                                                    :----. • • •- ' '5 :',        ec :.                            - CalCtilatiori •
                                                                                                                                                                                                                                 u
                   Initial                            Criminal Offense            -  Role                 Sentence       Mos. Mos. Below % Below         Bond      Violations Min. No. of    Nature of                 Total Most
Defendant          Target     Case #        Judge     History   Level GL Range    Enhancement             Iniposed      SerVed Low End   Low End        Decision    o f Bond  Violations     Violations      Revoked    on Bond .
                                                                        .
                                                                                                                                                                                            5 arrests: 2
Christopher Davis No         12-cr-632 Castillo. J    V      19       57-71      No '           57       Time Served 24       33          58%          Granted     Yes        7             violent arrests Yes        36
John flummons     No         12-er-557 Castillo. 3    V      23       84-105     No             84-105   60 Months • 34       24          29%          Granted     Yes        I             I cony          No
                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                  •
                                                                                                                                                                                            1 technicals;
                                                                                                                                                                                                                               II
                                                                                                                                                                                            4 arrests: 3                       •
Dante Jeffries     No        13-er-063 Ellis. J       'V     '25      100-125    No             125      100 Months     34    0           0%           Granted     Yes        6             pending cases Yes          II
Lois Borrero       No        1 2-cr-51I Coleman, J                                                                                                                                                                                  ,ii
                                                   V         25       '100-125   No              110     Time Served    72    28          28%          Granted     Yes        3             3 technicals    Yes        7
Calvin Williams    Y es      13-cr-636 Ddrkin, .1. V- ••     25        100-125   No             -100425 TiMeServed      61    39          39%          Denied      N/A        N/A           N/A             N/A        N/A                  i
Dunwod Lloyd       No        12-cr-865 Feinerman,1 V         26        100-125   No              151-188 Time Served    53    47          47%          Granted     Yes        2             2 technicals    No
Celerino Malave    No        1 2-er-51I Coleman, J 1/1        23 .    92-115     No             110      Time Served.   72    20          22%          Denied      N/A        N/A           NIA             N/A        N/A                 •
                                                                                                                                                                                            4 technicals:
                                                                                                                                                                                                                                    •
                                                                                                                                                                                            1 violent
Nick° Hadley      No         12-cr-713 -Feincrman,I VI        23      92-115     No             92-115   68 months   52       24          26%          Granted     Yes                                                              •
                                                                                                                                                                              5             arrest          Yes        13
I3ernamin pciesus Y es       1 2-er-51 I Coleman, J.  vl      25      110-137    Yes            130      Time Served 57       53          48%          Granted                                              Yes
William Alexander Y es       I I -er-148 St. Eve. 1   VI      25      110-137     Yes (+2)      110-137 Time Served 68        42          39%          Granted     Yes        3             3 technicals    No         19
                                                                                                                                                                                            Flight front                             i
                                                                                                                                                                                            third-party                             •
Antonio Williams   Y es      1 2-er-857 Castillo. 1   VI      30      168-210    Yes (+2)       168-210 Time Served 62        106         63%          Granted     Yes        1             custody         Yes
                                                                                                                                                                                                                                                       Case 1:05-cr-00202-JGK Document 129-12 Filed 08/29/19 Page 4 of 5
                                                                                                                                                                                                                                8269:# CIPBed -17 JO E @ElPd WENT/




                                                                                                          Page 2 of 3
     Chart 2: Sentencing Data for Stash House Defendants, 10-12-18 (bond information omitted)
                                                                                       . . .
             General Information                                         Guideline CAlCUlatiOn.            Govt.          SentenCe              Sentence v. GL
                                                                  , ,.   ,.. tv, .. .z                     'Rec. .                               • Calculation
                    Initial                                  Criminal Offense GL               Role                    Sentence        Mos. Mos. Below    % Below
Defendant           Target      Case #         Judge         History Level Range            Enhancement                Iniposed       Served Low End      Low End
Angel Olson         No        13-cr-476    Leinenweber, J    I             23     46-57     No            46-57      Time Served      24       22        48%
Mishon Washington   No        13-cr-476    Leinenweber, J    1             23     46-57     No            46         Time Served      13       33        72%
Adonis Berry        No        13-cr-103    Gettleman, J ,    I             23     46-57     No            46-57      Time Served      6 days   46        100%
Randy Walker        No        13-cr-103    Gettleman, .1 .   I             23     46-57     No            46-57      Time Served      6 days   46        100%
Randy Paxton        No        13-cr-103    Gettlerhan,J      I             23     46-57     No            46-57      12 Mos + 1 day            34        74%
Cornelius Paxton    Yes       13-er-103    Gettleman, J      I             27     70-87     Yes           70-87      15 Months                 55        79%
Matthew Webster     No        13-cr-103    Gettleman, J      II            23     51-63     No            51-63      Time Served      6 days             100%
Miguel Ledesma      No        13-cr-476    Leinenweber, 1    11            23     51-63     No            51-63      Time Served      30       21        41%
Demctrio Benitez    No        13-cr-476    Leinenweber, J    II            23     51-63     No            51-63      Time Served      60       0         0%
David Cousins       Yes       12-cr-865    Feinernlan. .1    II            25     63-78     Denied        78-97      Time Served      28       35        55%
Alfred Washington   No        12-cr-632    Castillo. J       II            25     63-78     No            63         Time Served      31       32        51%
Paul Davis          Yes       13-cr-063    Ellis.1'          II            29     97-121    Yes (+4)      109        Time Served      29       68        70%
Paul Reding         No        13-cr-476    LeinenWeber, J    III           23     57-71     No            57         12 Mos + 1 day   9 days   45        79%
Decric Stevens      No        13-cr-476    Leincnweber,1     lit           23     57-71     No            57-71      Time Served      58       0         0%
K enneth Taylor     No        12-cr-632    Castillo. J       III           25     70-87     No            70-87      Time Served      50       20        29%
Jayvon Byrd         No        13-cr-063    Ellis. J          III           25     70-87     No            87         51 Months        35**     19        27%
Demetrius Wrotten   No        13-cr-636    Durkin, J.        III           25     70-87     No            70-87      Time Served      30       40        57%
Nolan Swain         No        13-cr-636    Durkin, J. -      III           25     70-87     No            70-87      Time Served      9        61        87%
Leslie Mayfield     Yes       15-cr-497    Chang, J          III           30     121-151   Yes (+2)      151        Time Served      114      7         6%
Michael Cousins     No        12-cr-865    Feinerman, J      IV            25     84-105    No            84-105     Time Served      53       31        37%
David Flowers       No        1 1-cr-779   Coleman, 3        IV            33     248-295   No            84         Time Served
Jesus Corona        No        12-cr-511    Coleman. J        IV            23     70-87     No            70 .       <Time Served     65       20        24%
Thomas Jackson      Yes       13-cr-636    Durkin, J.        IV            29     121-151   Yes (+4)      121-151    Time Served      28       93        77%
Christopher Davis   No        12-cr-632    Castillo, .1      V             19     57-71     No            57         Time Served      24       33        58%
John Hummons        No        12-cr-887    Castillo, .1      V             23     84-105    No            84-105     60 Months        34       24        29%
Dante Jeffries      No        13-cr-063    Ellis, J          V             25     100-125   No            125        100 Months       34       0         0%
Luis Borrero        No        12-cr-511    Coleman,I         V             25     100-125   No            110        Time Served      72       28        28%
Calvin Williams     Yes       13-cr-636    Durkin, J.        V             25     100-125   No
                                                                                                                                                                    Case 1:05-cr-00202-JGK Document 129-12 Filed 08/29/19 Page 5 of 5




                                                                                                          100-125    Time Served      61       39        39%
Dunwocl Lloyd       No        12-cr-865    Feinerman, j      V             26     100-125   No            151-188    Time Served      53       47        47%
Celcrino Malave     No        12-cr-51 1   Coleman, J        VI            23     92-115    No            110        Time Served      72       20        22°/h
Nieko Hadley        No        12-cr-713    Feinerman, 3      VI            23     92-115    No            92-115     68 months        52       24        26%
Benjamin Dejesus    Yes       12-er-51 1   Coleman, J.       VI            25     110-137   Yes           130        Time Served      57       53        48%
William Alexander   Yes       11-cr-148    St. Eve, J        VI            25     110-137   Yes (+2)      110-137    Time Served      68       42        39%
Antonio Williams    Yes       12-cr-887    Castillo, J       VI            30     168-210   Yes (+2)      168-210    Time Served      62       106       63%
